EXHIBIT 10.6


TWENTIETH AMENDMENT TO COAL SUPPLY AGREEMENT


Between


PACIFICORP


And


WESTMORELAND KEMMERER, LLC
(f/k/a Westmoreland Kemmerer, Inc.)


THIS TWENTIETH AMENDMENT amends the Coal Supply Agreement dated July 1, 1992, as
amended and restated in the FIFTEENTH AMENDMENT TO COAL SUPPLY AGREEMENT,
effective July 1, 2010, as further amended (“CSA”) between WESTMORELAND
KEMMERER, LLC, a Delaware limited liability company with offices in Englewood,
Colorado, formerly Westmoreland Kemmerer, Inc., and successor in interest to
Chevron Mining Inc. (“Seller”), and PACIFICORP, an Oregon corporation with
offices in Salt Lake City, Utah (“Buyer”).


RECITALS


A.
The Parties desire to amend Section 3.04 of the CSA at the same time they desire
to amend the COAL SUPPLY AGREEMENT between PACIFICORP and WESTMORELAND KEMMERER,
LLC., formerly Westmoreland Kemmerer, Inc., as successor in interest to Chevron
Mining Inc., with deliveries commencing January 1, 2017 (the 2017 CSA), as set
forth in the Second Amendment to 2017 CSA.



B.
Seller and Buyer intend for the Twentieth Amendment to CSA, and the Second
Amendment to 2017 CSA, to become effective simultaneously.



In consideration of the mutual benefits and for other good and valuable
consideration, the receipt of which is acknowledged, the Parties amend the CSA
as follows:


1.
Section 3.04(c) Over/Under Account as presently written shall be deleted in its
entirety. As a result, Exhibit E “Over/Under Account Examples” shall also be
deleted in its entirety.



2.
The CSA, as amended by this Twentieth Amendment, is in full force and effect.



IN WITNESS WHEREOF, the Parties have caused this Twentieth Amendment to be
executed and to become effective on June 15, 2016, which is the same date that
the Second Amendment to 2017 CSA becomes effective.


WESTMORELAND KEMMERER, LLC        PACIFICORP


By: _/s/ Scott Sturm         By: _/s/ Dana Ralston_____________


Its: __VP, Sales & Marketing         Its: __VP COAL GEN & MINING___


Date signed: ___6/14/2016         Date signed: ______6/15/2016______




1

